       Case 4:21-cv-00527-LPR Document 1 Filed 06/21/21 Page 1 of 13

                                                                                    u.filk,~JJRT
                                                                                EASTERN DISTRICT ARKANSAS

                                                                                       JUN 21 2021




LATASHA WILLIAMS                                                                    PLAINTIFF

Vs.                           CASE NO.    1:~1.1-cv-&j2,:J:-U)tt
UNITED PARCEL SERVICE, INC.                                                       DEFENDANT

                                         COMPLAINT

       Comes now the Plaintiff, LaTasha Williams, by and through her counsel, Lloyd W. "Tre"

Kitchens, of The Brad Hendricks Law Firm, and for her Complaint states as follows:

                              INTRODUCTORY STATEMENT

       This is an action to redress employment discrimination based on gender, hostile work

environment based on gender, and retaliation based on gender all in violation of Title VII of the

Civil Rights Act of 1964, as amended, codified at 42 U.S.C. § 2000e et seq., and the Civil Rights

Act of 1991, and the Arkansas Civil Rights Act, Ark. Code Ann.§§ 16-123-101, et seq. Plaintiff

also alleges claims of intentional infliction of emotional distress (outrage). This Court also has

jurisdiction to hear Plaintiffs claims arising under Arkansas law pursuant to federal pendent

jurisdiction.

                                        JURISDICTION

        1.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331, 1343(3)

and (4) pursuant to Title VII of the Civil Rights Act of 1964, as amended, codified at 42 U .S.C. §

2000e et seq., and the Civil Rights Act of 1991, and the Arkansas Civil Rights Act, Ark. Code

Ann. §§ 16-123-101, seq. The Court also has jurisdiction to hear Plaintiffs claims arising under

Arkansas law pursuant to federal pendent jurisdiction.
                                                         This case assigned to District J..udge   f~
                                                                                           V\--.,_~----
                                                         and to Magistrate Judge_f_ffl-.....


                                                 1
       Case 4:21-cv-00527-LPR Document 1 Filed 06/21/21 Page 2 of 13




                                             VENUE

       2.       Venue herein is proper under 28 U.S.C. § 1391(b) and 42 U.S.C. §2000e-5(t)(3).

                                         THE PARTIES

       3.       At all relevant times, Plaintiff LaTasha Williams, a female, resided in Pulaski

County, Arkansas.

       4.       At all relevant times, Plaintiff has been an "employee" within the meaning of 42

U.S.C. § 2000e(t) and the Arkansas Civil Rights Act, Ark. Code Ann.§§ 16-123-101, et seq.

        5.      At all relevant times, Defendant United Parcel Service, Inc. is a foreign for-profit

corporation registered to do business in the State of Arkansas. Service may be obtained by serving

the registered agent, the Corporation Service Company, 300 Spring Building Suite 900, 300 S.

Spring St., Little Rock AR 7220 I.

        6.      At all relevant times, Defendant UPS was an "employer" engaged in an industry

affecting commerce within the meaning of§ 701 (b), (g) and (h) of Title VII, 42 .S.C. § 2000e(b),

(g), and (h).

                                              FACTS

        7.      On or about November 9, 2020 the Plaintiff filed a Charge of Discrimination with

the EEOC. See attached Exhibit # 1.

        8.      On or about April 8, 2021 the EEOC issued a Notice of Suit Rights to the Plaintiff

on EEOC charge 493, 202-01844. See attached Exhibit #2.

        9.      Plaintiff was hired by the Defendant in July of 2019.

        10.     Throughout her tenure with the Defendant, the Plaintiff met or exceeded all

legitimate business expectations of the Defendant.




                                                  2
        Case 4:21-cv-00527-LPR Document 1 Filed 06/21/21 Page 3 of 13




        11.    On or about July 26 and 27, 2020 the Plaintiff was sexually harassed by UPS

employee Darrell McHenry.

        12.    Mr. McHenry would regularly make comments about the Plaintiffs body in a

sexually explicit manner.

        13.    Defendant's security cameras that would have captured McHenry's behavior, were

miraculously out of service on dates she complained of his behavior.

        14.    Plaintiff initially reported Mr. McHenry's behavior to two separate UPS

supervisors: Gerald and Dominic.

        15.    Instead of Dominic, a supervisor with UPS, helping the Plaintiff with this sexual

harassment, he joined in making sexual comments about the Plaintiff.

        16.    On July 28, 2020 Mr. McHenry made comments about the Plaintiffs genitals, that

she was poor, and other slanderous and defamatory statements.

        17.    This confrontation led to a heated confrontation between McHenry and the

Plaintiff.

        18.    After reporting the harassing behavior, the Plaintiff was retaliated against by being

terminated on July 29, 2020.

         19.   After being terminated, Plaintiff was told by UPS security to file a complaint

against Mr. McHenry, which she did.

        20.    Mr. McHenry, the harasser and bad actor, only was suspended for two weeks.

        21.    Plaintiff reported Mr. McHenry's sexually harassing comments to multiple

supervisors, including Gerald, Dominic and Kesha at UPS, as well as the HR department.

        22.    In late August 2020 Plaintiff was reinstated at UPS.




                                                 3
       Case 4:21-cv-00527-LPR Document 1 Filed 06/21/21 Page 4 of 13




       23.    On September 11, 2020 Plaintiff filed another grievance at UPS because Mr.

McHenry was in her work area staring at her, for no legitimate business reason.

       24.    After reporting the continued harassing behavior, the Plaintiff was retaliated against

by being given more work and not being given additional commensurate compensation.

       25.     When Plaintiff was brought back to work, she was assured by employees of UPS

that her claims against Mr. McHenry would be investigated. She was never contacted by UPS

about any of her claims.

                                       COUNTI
                                GENDER DISCRIMINATION

       26.     Plaintiff restates and incorporates herein by reference the preceding paragraphs of

her Complaint as set forth herein verbatim.

       27.     Plaintiff is a member of protected class (female).

       28.     The actions of the Defendant constituted gender discrimination and created a hostile

environment that rendered Plaintiffs work environment intolerable, in violation of federal and state

law.

       29.     Defendant UPS discriminated against Plaintiff by having actual knowledge of the

Plaintiff being harassed, and failing to act to protect the Plaintiff and other female employees.

        30.    As a direct and proximate result of Defendant's actions described herein, Plaintiff

has suffered from a loss of income and benefits, severe emotional distress and mental anxiety, for

all of which he should be compensated.

                                        COUNT II
                                  HOSTILE ENVIRONMENT

        31.    Plaintiff restates and incorporates herein by reference the preceding paragraphs of

her Complaint as set forth herein verbatim.



                                                  4
          Case 4:21-cv-00527-LPR Document 1 Filed 06/21/21 Page 5 of 13




          32.   Plaintiff was subjected to a hostile or abusive work environment because of Darrell

McHenry's conduct and Defendant UPS's tacit acceptance of McHenry's offending behavior.

          33.   The harassment adversely affected, and continues to affect, the Plaintiffs

psychological well-being and unreasonably interfered with the Plaintiffs work performance.

          34.   The environment to which Plaintiff was subjected was so pervasive as to change

the terms and conditions of the Plaintiffs employment by creating a hostile work that prevented

the Plaintiffs performance of her work duties.

          35.   Defendant had notice of the harassment and they failed to take reasonable remedial

action.

                                      COUNTIII
                               ARKANSAS CIVIL RIGHTS ACT

          36.   Plaintiff restates and incorporates herein by reference the preceding paragraphs of

her Complaint as if set forth herein verbatim.

          37.   The acts and omissions of Defendant violated Plaintiffs rights that are protected by

the Arkansas Civil Rights Act of 1993, Ark. Code Ann.§§ 16-123-101, et seq., in that the Plaintiff

was subjected to discrimination in the terms and conditions of her employment based on her

gender.

          38.   The acts and omissions of Defendant violated Plaintiffs rights that are protected by

the Arkansas Civil Rights Act of 1993, Ark. Code Ann. §§ 16-123-101, et seq., in that the Plaintiff

was subjected to retaliation after she complained of the discriminatory and harassing conduct to

which she was subjected, as more particularly set forth above.

          39.   The retaliatory conduct of Defendant proximately caused Plaintiffs damages, as set

forth herein.




                                                  5
       Case 4:21-cv-00527-LPR Document 1 Filed 06/21/21 Page 6 of 13




                                            DAMAGES

       40.     Plaintiff restates and incorporates herein by reference the preceding paragraphs of

her Complaint as if set forth herein verbatim.

       41.     As a direct and proximate result of the actions of the Defendant, the Plaintiff has

suffered damages in an amount in excess of the minimum amount for federal diversity jurisdiction

to be determined by a jury for the following elements:

       a.      Emotional Distress;

       b.      Lost reputation;

       c.      Lost promotional opportunities, salary and benefits;

       d.      Compensatory and punitive damages.

       WHEREFORE, Plaintiff prays this Court grant the following relief:

       a.      Grant Plaintiff a trial by jury;

       b.      A declaratory judgment that the actions of the Defendant violated Plaintiffs rights

under state and federal law;

        c.     Grant a permanent injunction prohibiting the Defendant UPS, and its officers,

successors, assigns and all persons in active concert or participation with it, from engaging in any

employment practice which discriminates on the basis of sex;

        d.     Grant a permanent injunction enjoining Defendant UPS, its officers, agents,

servants, employees, attorneys, and all persons in active concert or participation with them, from

engaging in retaliation or from any employment practice which discriminates on the basis of

retaliation or which facilitates, condones, or encourages retaliation;




                                                  6
            Case 4:21-cv-00527-LPR Document 1 Filed 06/21/21 Page 7 of 13




            e.     Order Defendant UPS, to institute and carry out policies, practices, and programs

which provide equal employment opportunities for females which eradicates the effects of its past

and present unlawful employment practices.

            f.     Order Defendant to make Plaintiff whole by providing a damages award, in

amounts to be determined at trial, and provide other affirmative relief necessary to eradicate the

effects of its unlawful employment practices.

            g.     Order Defendant Employer to make Plaintiff whole by providing compensation for

past and future pecuniary losses resulting from the unlawful employment practices described

above, including job search expenses, and other appropriate expenses in amounts to be determined

at trial.

            h.     Order Defendant to make Plaintiff whole by providing compensation for past and

future non pecuniary losses resulting from the unlawful practices complained of above, including

emotional pain, suffering, embarrassment, inconvenience, loss of enjoyment of life, and

humiliation, in amounts to be determined at trial.

            1.     Order Defendant to pay Plaintiff punitive damages for their malicious and/or

reckless conduct described above, in an amount to be determined at trial.

            j.     Grant such further relief as the Court deems necessary and proper.

            k.     Award Plaintiff attorney's fees and costs in this action.

            Plaintiff requests a jury trial on all claims set forth in her Complaint.

                                                    Respectfully Submitted

                                                    The Brad Hendricks Law Firm
                                                    Lloyd W. "Tre" Kitchens
                                                    500 C Pleasant Valley Dr.
                                                    Little Rock, AR 72227
                                                    (501) 221-0444 (P)
                                                    (501) 661-0196 (F)


                                                       7
       Case 4:21-cv-00527-LPR Document 1 Filed 06/21/21 Page 8 of 13




                                            Tkitchens(iv.bradhendricks.com


                                            By:~
                                            Lloyd w."Tr€'KitchenN 99075




                                      VERIFICATION

       I have read the above and foregoing and it is true and correct to the best of my knowledge

and belief. Wherein I set my hand and seal this   l1fday of June, 2021.


                                                      LaTasha Williams


STA TE OF ARKANSAS           )
            [)               )ss
COUNTY OF YLA.la.~ ~         )


       Sworn to and subscribed before me, a Notary Public, on this l ~day of June, 2021.



                                                   GuJAA--t ✓n~
                                            NOTARY PUBLIC                           a:='




                                                  8
                       Case 4:21-cv-00527-LPR Document 1 Filed 06/21/21 Page 9 of 13


EEOC Form 5 (11/09)

                                                                                                                             Agency(ies) Charge
                      CHARGE OF DISCRIMINATION                                             Charge Presented To:
                                                                                                                             No(s):
       This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
              Statement and other information before completing this form.                      ~   FEPA
                                                                                                    EEOC                     493-2020-01844
                                                                                                                                          and EEOC
                                                                State or local Agency, if any
Name (indicate Mr., Ms., Mrs.)                                                                              Home Phone                  Year of Birth

MS. LATASHA M WILLIAMS                                                                                (501) 246-2206
Street Address                                                          City, State and ZIP Code

4209 APPLE AVENUE, LITTLE ROCK,AR 72206

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That I Believe Discriminated Against Me or Others. (If more than two, list under PARTICULARS below.)
Name                                                                                                No. Employees, Members            Phone No.

UPS                                                                                                     101 - 200              (501) 490-3112
Street Address                                                          City, State and ZIP Code

5504 FOURCH DAM PIKE, LITTLE ROCK, AR 72206

Name                                                                                                No. Employees, Members            Phone No.



Street Address                                                          City, State and ZIP Code




DISCRIMINATION BASED ON (Check appropriate box(es).)                                                        DATE(S) DISCRIMINATION TOOK PLACE


  •w • •                                                                     •                                    Earliest             Latest



                                               • •                      •
          RACE             COLOR         [ [ ] SEX              RELIGION            NATIONAL ORIGIN          05-04-2020              07-29-2020

    •         RETALIATION
                       OTHER (Specify)
                                         AGE          DISABILITY


THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):
                                                                               GENETIC INFORMATION
                                                                                                                   •         CONTINUING ACTION


  I was hired in July 2019 as Small Sorter. My current position is PD3 Misload. In early May
  2020, a Part time Supervisor, Darrell McHenry began sexually harassing me. He began
  staring at my butt, asking to take me out, and making inappropriate sexual comments. I
  rejected his advances. On or about July 27, 2020, I reported the sexual harassment to two
  male Supervisors, Gerald and Dominic. On July 28, 2020, I reported the sexual harassment
  to another Supervisor, Kesha. On July 29, I asked Kesha if she had reported the sexual
  harassment to Human Resources. On July 29, 2020, I was discharged. Around August 24 or
  25, I was reinstated. On September 11, 2020, I filed a grievance because Darrell was in my
  work area. Since filing the grievance, I have been assigned more work.

  I believe I was sexually harassed because of my sex, female, and discharged in retaliation for
  complaining about the sexual harassment. I also believe I am required to do more work in
  retaliation for complaining about the sexual harassment, in violation

 I want this charge filed with both the EEOC and the State or local Agency,         NOTARY - When necessary for State and Local Agency Requirements
 if any. I will advise the agencies if I change my address or phone number
 and I will cooperate fully with them in the processing of my charge in
 accordance with their procedures.                                                  I swear or affirm that I have read the above charge and that it
 I declare under penalty of perjury that the above is true and correct.             is true to the best of my knowledge, information and belief.
                                                                                    SIGNATURE OF COMPLAINANT


    Digitally signed by Latasha Williams on 11-09-2020                               SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                                 02:05 PM EST                                        (month, day, yean


                                                                           EXHIBIT

                                                                   I
                                                                   s            l
               Case 4:21-cv-00527-LPR Document 1 Filed 06/21/21 Page 10 of 13


CP Enclosure with EEOC Form 5 (11/09)

PRIVACY AcT STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to
request personal data and its uses are:

1.     FORM NUMBER/TITLE/DATE.             EEOC Form 5, Charge of Discrimination (11/09).

2.     AUTHORITY. 42 U.5.C. 2000e-5(b). 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C.
2000ff-6.

3. PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise
reduced to writing (whether later recorded on this form or not) are, as applicable
under the EEOC anti-discrimination statutes (EEOC statutes), to preserve private suit
rights under the EEOC statutes, to invoke the EEOC's jurisdiction and, where dual-
filing or referral arrangements exist, to begin state or local proceedings.

4. ROUTINE USES. This form is used to provide facts that may establish the
existence of matters covered by the EEOC statutes (and as applicable, other federal,
state or local laws). Information given will be used by staff to guide its mediation and
investigation efforts and, as applicable, to determine, conciliate and litigate claims of
unlawful discrimination. This form may be presented to or disclosed to other federal,
state or local agencies as appropriate or necessary in carrying out EEOC's functions.
A copy of this charge will ordinarily be sent to the respondent organization against
which the charge is made.

s.   WHETHER DISCLOSURE IS MANDATORY; EFFECT OF NOT GIVING INFORMATION. Charges
must be reduced to writing and should identify the charging and responding parties
and the actions or policies complained of. Without a written charge, EEOC will
ordinarily not act on the complaint. Charges under Title VII, the ADA or GINA must be
sworn to or affirmed (either by using this form or by presenting a notarized statement
or unsworn declaration under penalty of perjury); charges under the ADEA should
ordinarily be signed. Charges may be clarified or amplified later by amendment. It is
not mandatory that this form be used to make a charge.

                        NOTICE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-
files charges with EEOC will ordinarily be handled first by the FEPA. Some charges
filed at EEOC may also be first handled by a FEPA under worksharing agreements.
You will be told which agency will handle your charge. When the FEPA is the first to
handle the charge, it will notify you of its final resolution of the matter. Then, if you
wish EEOC to give Substantial Weight Review to the FEPA's final findings, you must
ask us in writing to do so within 15 days of your receipt of its findings. Otherwise, we
will ordinarily adopt the FEPA's finding and close our file on the charge.

                                   NOTICE OF NON-RETALIATION REQUIREMENTS

 Please notify EEOC or the state or local agency where you filed your charge if
 retaliation is taken against you or others who oppose discrimination or
 cooperate in any investigation or lawsuit concerning this charge. Under Section
 704(a) of Title VII, Section 4(d) of the ADEA, Section 503(a) of the ADA and Section
 207(f) of GINA, it is unlawful for an emp/oyerto discriminate against present or former
 employees or job applicants, for an employment agency to discriminate against
 anyone, or for a union to discriminate against its members or membership applicants,
 because they have opposed any practice made unlawful by the statutes, or because
 they have made a charge, testified, assisted, or participated in any manner in an
          Case 4:21-cv-00527-LPR Document 1 Filed 06/21/21 Page 11 of 13


investigation, proceeding, or hearing under the laws. The Equal Pay Act has similar
provisions and Section 503(b) of the ADA prohibits coercion, intimidation, threats or
interference with anyone for exercising or enjoying, or aiding or encouraging others in
their exercise or enjoyment of, rights under the Act.
                      Case 4:21-cv-00527-LPR Document 1 Filed 06/21/21 Page 12 of 13


EEOC Form 161 (11/2020)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:    Latasha M. Williams                                                            From:    Little Rock Area Office
       4209 Apple Avenue                                                                       820 Louisiana
       Little Rock, AR 72206                                                                   Suite 200
                                                                                               Little Rock, AR 72201



       D                    On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601. 7(a))
EEOC Charge No.                                 EEOC Representative                                                  Telephone No.

                                                Johnny L. Glover,
493-2020-01844                                  Investigator                                                         (501) 324-6475
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
       D         The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

       D         Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

       D         The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

       D         Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
       [KJ       The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
                 determination about whether further investigation would establish violations of the statute. This does not mean the claims
                 have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
                 makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.
       D         The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

       D         Other (briefly state)

                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                     On behalf of the Commission

                                                                                                                    April 8, 2021
 Enclosures(s)                                                                                                              (Date Issued)
                                                                  William A. Cash, Jr.,
                                                                  Area Office Director
 cc:
             UPSEMP UPS               Michael Guillam                                 Lloyd Kitchens
             Sr. Legal Admin          Burns Barton PLC                                BRAD HENDRICKS LAW FIRM
             UPS CORPORATE LEGAL DEPT 2201 E. Camelback                               500 C Pleasant Valley Dr
             55 Glen lake Parkway     Rd. Suite 360                                   Little Rock, AR 72227
             Atlanta, GA 30328        Phoenix, AZ 85016


                                                                           EXHIBIT

                                                                   I             ~
                 Case 4:21-cv-00527-LPR Document 1 Filed 06/21/21 Page 13 of 13

Enclosure with EEOC
Form 161 (11/2020)
                                             INFORMATION RELATED TO FILING SUIT
                                           UNDER THE LAWS ENFORCED BY THE EEOC

                               (This information relates to filing suit in Federal or State court under Federal law.
                      If you also plan to sue claiming violations of State law, please be aware that time limits and other
                             provisions of State law may be shorter or more limited than those described below.)


                                       Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS
                                       the Genetic Information Nondiscrimination Act (GINA), or the Age
                                       Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge ~
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple questions, you usually can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
make legal strategy decisions for you.

PRIVATE SUIT RIGHTS                     Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 - not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION                    --   Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                             --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                      IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
